       Case 2:20-cv-01734-DLR Document 17 Filed 11/16/20 Page 1 of 3



 1   Matthew H. Morgan (MN Bar No. 0304657)*
     morgan@nka.com
 2   Robert L. Schug (MN Bar No. 0387013)*
     schug@nka.com
 3   Charles A. Delbridge (MN Bar No. 0386639)*
     cdelbridge@nka.com
 4   NICHOLS KASTER, PLLP
     4700 IDS Center
 5   80 South Eighth Street
     Minneapolis, MN 55402
 6   Tel: (612) 256-3200
     Fax: (612) 215-6870
 7
     Ryan F. Stephan*
 8   rstephan@stephanzouras.com
     James B. Zouras*
 9   jzouras@stephanzouras.com
     Catherine T. Mitchell*
10   cmitchell@stephanzouras.com
     STEPHAN ZOURAS, LLP
11   100 N. Riverside Plaza, Suite 2150
     Chicago, IL 60606
12   Tel: (312) 233-1550
     Fax: (312) 233-1560
13
     Daniel L. Bonnett (AZ #014127)
14   Dbonnett@martinbonnett.com
     MARTIN & BONNETT. P.L.L.C.
15   4647 N 32nd Street, Suite 185
     Phoenix, AZ 85018
16   Tel: 602.240.6900
     Fax: 602.240.2345
17
     Attorneys for Plaintiff and the Putative Class
18   (*admitted pro hac vice)
19
                          IN THE UNITED STATES DISTRICT COURT
20                            FOR THE DISTRICT OF ARIZONA
21   Daniel James Jones,                         ) Case No.: CV-20-01734-PHX-DLR
                  Plaintiff,                     )
22         v.                                    )
                                                 )
23   GEICO Casualty Company;                     )        NOTICE OF SERVICE
     GEICO Indemnity Company; and                )
24   GEICO General Insurance Company,            )
                Defendants.                      )
25                                               )
                                                 )
26                                               )
27

28
                                              -1-
                                       NOTICE OF SERVICE
       Case 2:20-cv-01734-DLR Document 17 Filed 11/16/20 Page 2 of 3



 1   I hereby certify that on November 16, 2020, I served a copy of the Court’s Order regarding
 2   motions pursuant to Fed. R. Civ. P. 12(b), which was filed in the above-captioned matter at
 3   ECF 15, by placing a copy of the same in the U.S. Mail to below-listed counsel for
 4   Defendants:
 5
     Mark J DePasquale
 6   Mark J. DePasquale PC
     3300 N Central Ave., Ste 2070
 7   Phoenix, AZ 85012

 8

 9                                            Respectfully Submitted,
10

11   Date: November 16, 2020
                                              /s/ Charles A. Delbridge
12

13                                            Daniel L. Bonnett
                                              MARTIN & BONNETT P.L.L.C.
14                                            4647 N 32nd Street, Suite 185
                                              Phoenix, AZ 85018
15                                            Tel: (602) 240-6900
                                              Fax: (602) 240-2345
16
                                              *Matthew H. Morgan
17
                                              *Robert L. Schug
18                                            *Charles A. Delbridge
                                              NICHOLS KASTER PLLP
19                                            4700 IDS Center
20                                            80 South Eighth Street
                                              Minneapolis, Minnesota 55402-2242
21                                            Tel: (612) 256-3200
                                              Fax: (612) 338-4878
22

23                                            *Ryan F. Stephan
                                              *James B. Zouras
24                                            *Catherine T. Mitchell
25                                            STEPHAN ZOURAS, LLP
                                              100 N. Riverside Plaza, Suite 2150
26                                            Chicago, IL 60606
                                              Tel: (312) 233-1550
27
                                              Fax: (312) 233-1560
28
                                             -2-
                                      NOTICE OF SERVICE
     Case 2:20-cv-01734-DLR Document 17 Filed 11/16/20 Page 3 of 3


                                     Attorneys for Plaintiff and the Putative Class
 1

 2                                   * admitted pro hac vice
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      -3-
                               NOTICE OF SERVICE
